Exhibit 10.1

EXECUTION COPY

STIPULATION AND AGREEMENT

OF SETTLEMENT AND RELEASE

This Stipulation and Agreement of Settlement and Release (the “Agreement”) is
entered into this 6th day of October, 2017, by and between Wells Fargo Bank,
National Association, solely in its capacity as indenture trustee (“Wells Fargo”
or the “Trustee”), Wolverine Flagship Fund Trading Limited, 1992 MSF
International Ltd (formerly known as Highbridge International LLC), and 1992
Tactical Credit Master Fund, L.P. (formerly known as Highbridge Tactical
Credit & Convertibles Master Fund, L.P.) (the “Holder Plaintiffs”, and together
with Wells Fargo, “Plaintiffs”); and Merrimack Pharmaceuticals, Inc.
(“Merrimack” or the “Company”). Plaintiffs and Merrimack together shall be
referred to as the “Parties” and individually as a “Party.”

WHEREAS, in July 2013, Merrimack announced an offering of $125,000,000 principal
amount of 4.50% Convertible Senior Notes due 2020 (the “Notes”);

WHEREAS, the Notes are subject to the terms of an Indenture dated as of July 17,
2013 and executed by Merrimack and Wells Fargo, as trustee (the “Base
Indenture”), as amended and modified by a First Supplemental Indenture dated as
of July 17, 2013 and executed by Merrimack and Wells Fargo (the “Supplemental
Indenture,” and collectively with the Base Indenture, the “Indentures”);

WHEREAS, Wolverine Flagship Fund Trading Limited holds $9,998,000 of the Notes
for approximately 16.4% of the principal amount of the Notes outstanding as of
the date of execution of the Agreement;

WHEREAS, 1992 MSF International Ltd holds $19,600,000 of the Notes for
approximately 32.2% of the principal amount of the Notes outstanding as of the
date of execution of the Agreement;

WHEREAS, 1992 Tactical Credit Master Fund, L.P. holds $6,162,000 of the Notes
for approximately 10.1% of the principal amount of the Notes outstanding as of
the date of execution of the Agreement;

WHEREAS, as of the date of execution of the Agreement, the Holder Plaintiffs
collectively own or control in the aggregate 58.7% of the aggregate principal
amount of Notes outstanding;

WHEREAS, on February 10, 2017, the Trustee, at the direction of the Holder
Plaintiffs, sent a letter to the Company, (i) asserting that, among other
things, consummation of the Transaction would constitute a Fundamental Change
under the Indentures, (ii) seeking confirmation from the Company that it would
issue a Fundamental Change Issuer Notice and otherwise comply with Article 15 of
the Supplemental Indenture in connection therewith and otherwise comply with
Article 11 of the Supplemental Indenture, and (iii) putting the Company on
notice of the actions that might be taken if the Company failed to take the
foregoing actions;

WHEREAS, on February 17, 2017, the Company responded to the Trustee’s
February 10, 2017 letter and informed the Trustee that it disagreed with the
Trustee’s contentions;



--------------------------------------------------------------------------------

WHEREAS, on April 3, 2017, pursuant to an asset purchase and sale agreement
between Ipsen S.A. and Merrimack (the “Transaction”), Ipsen S.A. agreed to
purchase certain assets of the Company for $575 million in cash, plus up to
$450 million in potential future payments;

WHEREAS, on or about March 15, 2017, Plaintiffs filed an action in the Delaware
Court of Chancery, styled as Wells Fargo Bank, N.A., et al. v. Merrimack
Pharmaceuticals, Inc., C.A. No. 2017-0199-JTL (the “Action”);

WHEREAS, as of the date of the Agreement, the operative complaint in the Action
was the Second Amended Verified Complaint, which sought, among other things, an
order requiring Merrimack to specifically perform under the Indentures,
repurchase the Notes timely “put” to Merrimack in connection with the
Transaction, and comply with the successor obligation provisions of the
Indentures requiring Ipsen S.A. to assume the Notes obligations;

WHEREAS, on or about March 15, 2017, Plaintiffs filed a Motion for a Preliminary
Injunction;

WHEREAS, on March 24, 2017, the Parties entered into a Stipulation and
[Proposed] Order Regarding Withdrawal Of Plaintiffs’ Motion For Preliminary
Injunction and Escrow Agreement (“Escrow Order”);

WHEREAS, on March 27, 2017, the Court granted the Escrow Order, and the Parties
then entered an Escrow Agreement;

WHEREAS, pursuant to Paragraph 2 of the Escrow Agreement:

“No part of the $60 million, including any interest thereon, shall be released
from escrow without a joint, written instruction from all of the parties in this
action to the escrow agent, which shall be provided to the escrow agent upon
entry of a judgment by the Court following a trial of this action (a
‘Judgment’), or upon entry of a settlement agreement between the parties in this
action (a ‘Settlement’). Upon receipt of such instruction, the escrow agent
shall release the $60 million, including any interest thereon, from escrow as
the first dollars that are used to satisfy a Judgment or a Settlement, in
accordance with, and pursuant to, the Indenture[s] . . . .

The parties in this action shall promptly execute documentation governing this
escrow account and governing the release of funds from escrow pursuant to a
Judgment or to a Settlement in a form that is reasonably acceptable to
[Plaintiffs.]”

WHEREAS, the Parties desire to resolve the Action and all disputes between them
related to the Action on the terms set forth herein without admitting any
liability, fault, error, omission or other ground of fault or liability;

WHEREAS, the Parties have concluded that, because of the complexity, inherent
delay and substantial expense of litigating the issues associated with the
Action and any appeals therefrom, it is in their respective best interests to
resolve their disputes and related matters concerning the Action on the terms
set forth in the Agreement; and

 

2



--------------------------------------------------------------------------------

WHEREAS, the Holder Plaintiffs have directed the Trustee to execute and
implement the Agreement as provided for under the Indentures;

NOW THEREFORE, in consideration of the promises and representations contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:

1.    Notice of the Settlement. Within one (1) business day after the execution
of the Agreement, the Parties will jointly notify the Delaware Court of Chancery
that the Parties have executed the Agreement.

2.    Release of Escrow Funds. Pursuant to Paragraph 2 of the Escrow Agreement,
within one (1) business day after the execution of the Agreement, the Parties
shall provide written instruction (the “Resolution Notice”) to Wilmington Trust,
National Association (the “Escrow Holder”) to release the $60 million, including
any interest thereon (the “Escrow Funds”), from the interest-bearing escrow
account to Merrimack. Upon receipt of the Resolution Notice, the Escrow Holder
shall release the $60 million, including any interest thereon, to Merrimack.

3.    Payment. Within one (1) business day after the Parties receive written
notice of the release of the Escrow Funds by the Escrow Holder to Merrimack,
Merrimack shall pay or cause to be paid in cash to the trust account of Arent
Fox LLP by wire transfer in accordance with the written wire instructions
annexed hereto as Exhibit A $361,223.74 in full satisfaction of Arent Fox LLP
and the Trustee’s fees and expenses to date (the “AF Payment”). After the AF
Payment is made, and within two (2) business days after the Parties receive
written notice of the release of the Escrow Funds by the Escrow Holder to
Merrimack, Merrimack shall pay or cause to be paid in cash to each of the Holder
Plaintiffs the sum of (a) $0.90 per each $1.00 of their Notes plus (b) accrued
and unpaid interest on their Notes through October 2, 2017, as set forth in the
chart below (the “Settlement Payments”), and upon receipt thereof the Holder
Plaintiffs shall surrender their Notes to Merrimack. The Settlement Payments
shall be calculated as follows:

 

Plaintiff

   Par Value of
Existing Notes      Settlement
Payment of
Principal      Accrued
and Unpaid
Interest      Total
Payment  

Wolverine

   $ 9,998,000.00      $ 8,998,200.00      $ 96,230.75      $ 9,094,430.75  

1992 MSF International

   $ 19,600,000.00      $ 17,640,000.00      $ 188,650.00      $ 17,828,650.00  

1992 Tactical Credit Master Fund

   $ 6,162,000.00      $ 5,545,800.00      $ 59,309.25      $ 5,605,109.25  

TOTAL

   $ 35,760,000.00      $ 32,184,000.00      $ 344,190.00      $ 32,528,190.00  

 

3



--------------------------------------------------------------------------------

After the AF Payment is made, and within two (2) business days after the Parties
receive written notice of the release of the Escrow Funds by the Escrow Holder
to Merrimack, Merrimack shall also pay or cause to be paid in cash to the trust
account of Friedman Kaplan Seiler & Adelman LLP by wire transfer in accordance
with the written wire instructions annexed hereto as Exhibit B $3,388,776.26 in
full satisfaction of the fees and expenses of Plaintiffs and their professionals
other than Arent Fox LLP and the Trustee (the “Fee Payment”).

The Settlement Payments shall be paid by wire transfer in accordance with the
written wire instructions annexed hereto as Exhibit C (the instructions for 1992
MSF International and 1992 Tactical Credit Master Fund) and Exhibit D (the
instructions for Wolverine).

Pursuant to the Convertible Notes Offer described in paragraph 6 of the
Agreement, promptly upon the expiration of the Convertible Notes Offer,
Merrimack shall also pay or cause to be paid in cash, by wire transfer to each
of the Non-Plaintiff Noteholders (as defined in paragraph 6 of the Agreement)
that participate in the Convertible Notes Offer, in accordance with the written
wire instructions these holders provide, the sum of (a) $0.90 per each $1.00 of
their Notes that they surrender plus (b) accrued and unpaid interest on their
Notes that they surrender through the date of redemption (the “Participation
Payments”).

Merrimack covenants and agrees that it shall apply the Escrow Funds released by
the Escrow Holder to the payment in full of (i) the AF Payment, (ii) the
Settlement Payments, (iii) the Fee Payment, and (iv) the Participation Payments,
prior to using any such funds to satisfy any other obligations. Merrimack
further agrees that it shall not seek to disgorge the Settlement Payments, the
AF Payment, or the Fee Payment from Plaintiffs or Plaintiffs’ counsel,
irrespective of the outcome of the Convertible Notes Offer.

The Holder Plaintiffs represent that the Notes subject to the Agreement are the
only Notes that the Holder Plaintiffs beneficially own. From the date of the
Agreement until the closing of the Convertible Notes Offer, the Holder
Plaintiffs shall not, and shall cause their subsidiaries and any other entities
managed by the same entity that manages any Holder Plaintiff not to, purchase or
otherwise acquire, or offer to purchase or otherwise acquire, any of the issued
and outstanding Notes not presently owned by the Holder Plaintiffs, and the
Holder Plaintiffs, their subsidiaries and any other entities managed by the same
entity that manages any Holder Plaintiff shall not authorize, commit, resolve or
agree to purchase or otherwise acquire, or participate in any negotiations or
discussions with any other third party regarding, the purchase or other
acquisition of the issued and outstanding Notes not presently owned by the
Holder Plaintiffs.

4.    Fees. In respect of the AF Payment and the Fee Payment, the Parties agree
that Merrimack shall not make and shall not be obligated to make any other
payment of fees or expenses with respect to the Action, including attorneys’
fees and expenses, and shall have no responsibility or liability with respect to
any fee or expense allocation among Plaintiffs’ attorneys or other
professionals. Merrimack agrees to make the AF Payment to reimburse the Trustee
and the Trustee’s counsel Arent Fox LLP for reasonable fees and expenses in
connection with the Action. In addition, Merrimack shall pay or cause to be paid
to the trust account of Arent Fox LLP by wire transfer in accordance with the
written wire instructions annexed hereto

 

4



--------------------------------------------------------------------------------

as Exhibit A $10,000.00 in full satisfaction of Arent Fox LLP and the Trustee’s
fees and expenses in connection with the Convertible Notes Offer described in
paragraph 6 of the Agreement, which fees and expenses shall be paid within one
(1) business day after the Parties receive written notice of the release of the
Escrow Funds by the Escrow Holder to Merrimack.

5.    Settlement and Dismissal of Pending Litigation. Within one (1) business
day after Merrimack makes the last of the AF Payment, the Settlement Payments,
and the Fee Payment, the Parties shall sign and file a stipulation of dismissal
with respect to the Holder Plaintiffs (the “Dismissal”), substantially in the
form attached hereto as Exhibit E. Plaintiffs and Merrimack shall execute and
file such other papers as may be necessary to effectuate dismissal of the Action
with prejudice in respect of the claims of the Holder Plaintiffs.

Within one (1) business day after Merrimack makes the last of the Participation
Payments, the Parties shall sign and file a stipulation of dismissal without
prejudice (the “Trustee Dismissal”), substantially in the form attached hereto
as Exhibit F. Plaintiffs and Merrimack shall execute and file such other papers
as may be necessary to effectuate dismissal of the Action without prejudice in
respect of the claims of the Trustee.

6.    Company Offer for Remaining Convertible Notes. With respect to holders of
the Notes other than the Holder Plaintiffs (“Non-Plaintiff Noteholders”), the
Parties agree as follows:

(i) Within one (1) business day after the Parties notify the Delaware Court of
Chancery of the Agreement as described in paragraph 1 of the Agreement,
Merrimack will file a report on Form 8-K disclosing the Agreement (the “8-K”).
The 8-K will include, among other things, a disclosure substantially in the form
described below:

“In connection with the entry of the Settlement, the Company has agreed that the
Company will offer to acquire the remaining $25,033,000.00 aggregate principal
amount of the Notes (the “Remaining Notes”) for cash at a price of $0.90 per
each $1.00 of Remaining Notes, plus accrued and unpaid interest through the date
of redemption (the “Convertible Notes Offer”).”

(ii) In accordance with its duties and obligations as set forth in the
Indentures, the Trustee shall provide notice of the Agreement to the
Non-Plaintiff Noteholders as provided under the Indentures, and may include the
language as described in paragraph 6(i) of the Agreement concerning the
Convertible Notes Offer.

(iii) The Company covenants and represents to the Trustee that (a) it will make
the Convertible Notes Offer, and use commercially reasonable efforts to commence
the Convertible Notes Offer as soon as reasonably practicable following the
filing of the 8-K, (b) such Convertible Notes Offer will be conducted in
compliance with applicable United States securities laws in all material
respects, and (c) it has, and will have, at the expiration of the Convertible
Notes Offer, sufficient cash, marketable securities and other sources of
immediately available funds, including any Escrow Funds released by the Escrow
Holder to be applied for such purpose in accordance with paragraph 3 of the
Agreement, necessary to pay the cash consideration required to be paid in
respect of Notes validly tendered and accepted pursuant to

 

5



--------------------------------------------------------------------------------

the Convertible Notes Offer, and will purchase any and all such Notes validly
tendered and accepted. For the avoidance of doubt, the Escrow Funds shall not be
used for any purposes other than as allowed under the Agreement, until such time
as the Company purchases all Notes validly tendered and accepted pursuant to the
Convertible Notes Offer.

(iv) Non-Plaintiff Noteholders who do not participate in the Convertible Notes
Offer shall retain any and all rights under the Indentures in connection with
their ownership of Notes, including the claims alleged in the Action.

7.    Full Release. Upon the “Effective Date,” defined in paragraph 8 of the
Agreement, the Holder Plaintiffs, their subsidiaries and any other entities
managed by the Holder Plaintiffs or for which the Holder Plaintiffs serve as
general partner, and the Holder Plaintiffs’ past or present officers, directors,
partners, members, employees, agents, or any other representatives of any of
these persons or entities (the “Holder Releasing Parties”), shall be deemed to
have, fully, finally, and forever each released and forever discharged
Merrimack, any other entities managed by Merrimack (or any of its affiliates) or
for which Merrimack serves as general partner, and each of their respective
current and former parent companies, subsidiaries, members, affiliates,
predecessors, successors, investment managers, heirs and assigns and any of
their past or present officers, directors, employees, attorneys, members,
shareholders, partners, principals and agents (collectively, the “Holder
Releasees”) of and from any and all actions, causes of action, demands, rights,
suits, debts, dues, charges, fees, costs, liabilities, complaints, claims,
obligations, promises, agreements, controversies, damages, and expenses of any
nature whatsoever, whether in law or in equity or otherwise, whether arising
under contract, tort, statute or any other legal theory or basis of any nature
whatsoever, which the Holder Plaintiffs or any of them, ever had, now have or
may have had against the Holder Releasees or any of them, whether known or
unknown, suspected or unsuspected, claimed or concealed, contingent or
non-contingent, asserted or not asserted, arising out of or relating to the
Action, the Indentures, the Notes, or the Transaction.

Upon the “Effective Date,” defined in paragraph 8 of the Agreement,
(a) Merrimack, (b) its parents, subsidiaries, and affiliates, and (c) its past
or present officers, directors, partners, members, employees, agents,
shareholders, or any other representatives of any of these persons or entities
(collectively, the “Merrimack Releasing Parties”), shall be deemed to have,
fully, finally, and forever each released and forever discharged the Holder
Plaintiffs, their subsidiaries and any other entities managed by or which manage
the Holder Plaintiffs, and each of their respective current and former members,
predecessors, successors, investment managers, heirs and assigns and any of
their past or present officers, directors, employees, attorneys, members,
shareholders, partners, principals and agents (collectively, the “Merrimack
Holder Releasees”) of and from any and all actions, causes of action, demands,
rights, suits, debts, dues, charges, fees, costs, liabilities, complaints,
claims, obligations, promises, agreements, controversies, damages, and expenses
of any nature whatsoever, whether in law or in equity or otherwise, whether
arising under contract, tort, statute or any other legal theory or basis of any
nature whatsoever, which the Merrimack Releasing Parties, or any of them, ever
had, now have or may have had against the Merrimack Holder Releasees or any of
them, whether known or unknown, suspected or unsuspected, claimed or concealed,
contingent or non-contingent, asserted or not asserted, arising out of or
relating to the Action, the Indentures, the Notes, or the Transaction.

 

6



--------------------------------------------------------------------------------

Upon the “Effective Date,” defined in paragraph 8 of the Agreement, the
Merrimack Releasing Parties shall be deemed to have, fully, finally, and forever
each released and forever discharged the Trustee and its current and former
members, predecessors, successors, investment managers, heirs and assigns and
any of their past or present officers, directors, employees, attorneys, members,
shareholders, partners, principals and agents (collectively, the “Merrimack
Trustee Releasees”) of and from any and all actions, causes of action, demands,
rights, suits, debts, dues, charges, fees, costs, liabilities, complaints,
claims, obligations, promises, agreements, controversies, damages, and expenses
of any nature whatsoever, whether in law or in equity or otherwise, whether
arising under contract, tort, statute or any other legal theory or basis of any
nature whatsoever, which the Merrimack Releasing Parties, or any of them, ever
had, now have or may have had against the Merrimack Trustee Releasees or any of
them, whether known or unknown, suspected or unsuspected, claimed or concealed,
contingent or non-contingent, asserted or not asserted, arising out of or
relating to the Action and the subject matter of the Action, through the date of
this Agreement.

The Parties acknowledge that they may hereafter discover facts in addition to or
different from those that they now know or believe to be true with respect to
the subject matter of the releases contained herein and the covenants contained
herein, but that it is their intention that such facts shall have no effect on
such releases or covenants; in furtherance of such intention, they acknowledge
that the releases and covenants contained herein shall be and remain in effect
notwithstanding the subsequent discovery or existence of any such additional or
different facts. Moreover, the Parties acknowledge that they have considered the
possibility that they may not now fully know the number and magnitude of all
claims that they have released hereby but agree nonetheless to assume that risk
and desire to release such unknown claims to the extent they concern, refer or
relate to the claims and counterclaims that were or could have been brought in
the Action. 

8.    Conditions of Settlement. The “Effective Date” of the Agreement shall be
conditioned on the occurrence of all of the following events:

(i)    The Parties notifying the Delaware Court of Chancery of the Agreement, as
described in paragraph 1 of the Agreement;

(ii)    The Escrow Holder releasing the Escrow Funds to Merrimack, as described
in paragraph 2 of the Agreement;

(iii)     (A) Merrimack making the AF Payment; then (B) Merrimack making the
Settlement Payments, and upon receipt thereof the Holder Plaintiffs surrendering
to Merrimack their Notes, and Merrimack making the Fee Payment; and then
(C) promptly upon the expiration of the Convertible Notes Offer, Merrimack
making the Participation Payments to the Non-Plaintiff Noteholders that
participate in the Convertible Notes Offer in respect of those Notes that they
shall surrender, as described in paragraph 3 of the Agreement;

(iv)    The Parties signing and filing the Dismissal and the Trustee Dismissal
with the Delaware Court of Chancery, as described in paragraph 5 of the
Agreement; and

 

7



--------------------------------------------------------------------------------

(v)     The Delaware Court of Chancery entering a dismissal of the Action on its
docket.

9.    No Admission of Wrongdoing. The Parties agree and expressly state that the
execution of the Agreement is done solely for the purposes of compromise of
disputed claims and that neither the repurchase of the Notes described in the
Agreement nor the dismissal of the Action is to be construed as an admission of
liability, wrongdoing, fault, judgment, or concession, or as evidence with
respect thereto by any person.

10.    Non-Disparagement. The Parties agree that none of them will make any
public statements to any third parties which harm the business reputation of any
other Party to the Agreement. This paragraph shall not apply to any statement
made: (i) to enforce any of the terms of the Agreement; (ii) as may be required
by applicable law, regulation, court order, subpoena or similar legal process;
(iii) in testimony in any proceeding before any governmental entity, agency or
authority, including but not limited to the United States Congress, and
including but not limited to deposition testimony; (iv) pursuant to any
investigation, proceeding or information request by a government agency or
authority, including but not limited to any taxing, licensing or other
regulatory authority; (v) in defense of claims brought against that person by a
third party, including but not limited to a defense of proportionate liability
under the Private Securities Litigation Reform Act; or (vi) of matters otherwise
covered by this paragraph once such matters have otherwise become public in
nature, as long as no Party to the Agreement directly or indirectly caused such
matters to become public in violation of the Agreement.

11.    Return or Disposal of Discovery Materials. With respect to the
disposition of materials produced by the Parties during the course of discovery
in the Action, the Parties agree as follows:

(i) Within ten (10) business days after the Court’s entry of the Dismissal and
the Trustee Dismissal, each Party shall return to the Producing Party or destroy
(and certify to the Producing Party the return and/or destruction of) all
Discovery Materials and all copies of such materials, including, without
limitation, all Confidential Discovery Materials and Highly Confidential
Materials received from the Producing Party. “Producing Party,” “Discovery
Material,” “Confidential Discovery Material,” and “Highly Confidential Discovery
Material” shall have the meanings set forth in the Stipulation and [Proposed]
Order Governing The Production And Exchange Of Confidential And Highly
Confidential Information granted with modifications on April 12, 2017. Discovery
Materials required to be returned or destroyed pursuant to this paragraph shall
be referred to herein as the “Disposed Materials.”

(ii) The Parties’ obligations to return or destroy Discovery Materials shall
include all materials and copies provided to any expert, consultant or other
third party.

(iii) Notwithstanding any provisions of the Agreement, the Parties agree that
their respective outside counsel shall have the right to archive and retain for
a period of ten (10) years one (1) hard copy and one (1) electronic copy of the
following files regardless of whether they contain Discovery Materials received
from outside counsel for the opposing Party: correspondence files (excluding any
document productions, whether in hard copy or in electronic form, included as
enclosures or attachments to correspondence from outside counsel for the

 

8



--------------------------------------------------------------------------------

opposing Party); pleading files; written discovery requests and written
responses served in the Action (excluding any document productions, whether in
hard copy or in electronic form by an opposing Party) (collectively, the
“Retained Discovery Materials”); provided, however Plaintiffs’ outside counsel
may not retain any Discovery Materials or other writings, in whatever form,
medium or embodiment, that contain any information produced by Merrimack in the
Action.

(iv) With respect to (i), all “Disposed Materials” (pending their return and/or
destruction pursuant to this paragraph), and (ii) all “Retained Discovery
Materials,” the Parties shall not use such materials for any purpose or disclose
or provide such materials to any person, except to the extent required by an
order of a court having jurisdiction or under subpoena from a court of law or an
appropriate government agency (in which event, the Party receiving any such
subpoena or order shall give written notice to the other Party three
(3) business days prior to responding).

12.    Best Efforts. The Parties and their attorneys agree to cooperate fully
with one another and to use their best efforts to effect, take, or cause to be
taken all actions, and to do, or cause to be done, all things reasonably
necessary, proper, or advisable under applicable laws, regulations, and
agreements to consummate and make effective, as promptly as practicable, the
Agreement (including, but not limited to, using their best efforts to resolve
any objections raised to the Agreement) and the transactions described in the
Agreement, the release of the Escrow Funds by the Escrow Agent and the filing of
the Dismissal and the Trustee Dismissal substantially in the forms annexed
hereto as Exhibit E and Exhibit F, respectively.

13.    Further Assurances. The Parties and each of them covenant and agree that
they will execute such other and further instruments and documents, and take
such other and further actions, as are or may become reasonably necessary or
appropriate to effectuate and carry out the intention and purpose of the
Agreement and the transactions described in the Agreement. In the event of the
failure or refusal of any Party to execute such other or further instrument or
document or take such other action as called for under this paragraph, the
Agreement shall be deemed to stand in the place of such document and shall have
the same effect as such document, deed, instrument or conveyance would have had
if properly executed, acknowledged and delivered. Notwithstanding the foregoing,
the Trustee shall not be required or obligated to take any action in violation
or derogation of the Indentures or not otherwise authorized under the
Indentures.

14.    Entire Agreement. The Agreement, including all exhibits hereto, contains
the entire understanding and agreement by and between Plaintiffs and Merrimack
concerning the settlement of all claims relating in any way to the Action. All
exhibits to the Agreement are material and integral parts hereof and are fully
incorporated herein by this reference. The Agreement constitutes the final and
complete agreement of Plaintiffs and Merrimack and supersedes all prior
negotiations, promises, covenants, agreements or representations concerning any
matters directly, indirectly or collaterally related to the subject matter of
the Agreement. Plaintiffs and Merrimack intend that the Agreement shall
constitute an integration of all prior settlement negotiations between them.
Furthermore, Plaintiffs and Merrimack expressly acknowledge that no promise,
assurance, representation, inducement or agreement not expressly stated herein
has been made to it in connection with the negotiation or

 

9



--------------------------------------------------------------------------------

execution of the Agreement, and each of Plaintiffs and Merrimack expressly
warrants that, other than the statements expressly contained herein, it has not
relied on any promise, assurance, representation, inducement or agreement in
deciding to enter into the Agreement.

15.    Adequacy of Consideration. The Parties agree that the consideration given
for the Agreement is adequate, that the Agreement is the product of arm’s length
negotiations between the Parties, and that each Party negotiated the Agreement
through counsel.

16.    Notice. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be marked for the attention of the
individuals identified below (or such other person as a Party shall by notice
designate) and shall be delivered (and shall be deemed to have been duly given
if so given) by hand delivery, facsimile, or mail (registered or certified,
postage prepaid, return receipt requested) to the respective Parties as follows:

Scott M. Berman, Esq.

Philippe Adler, Esq.

FRIEDMAN KAPLAN

SEILER & ADELMAN LLP

7 Times Square

New York, NY 10036-6516

Attorneys for Plaintiffs

Andrew I. Silfen, Esq.

ARENT FOX LLP

1675 Broadway

New York, NY 10019-5820

silfen.andrew@arentfox.com

Attorneys for Plaintiff Wells Fargo

Anthony W. Clark, Esq.

Joseph O. Larkin, Esq.

Matthew P. Majarian, Esq.

Skadden, Arps, Slate, Meagher & Flom LLP

One Rodney Square

P.O. Box 636

Wilmington, Delaware 19899-0636

anthony.clark@skadden.com

joseph.larkin@skadden.com

matthew.majarian@skadden.com

Attorneys for Merrimack Pharmaceuticals, Inc.

17.    Authority. Each Party represents that it is authorized to enter into the
Agreement and to grant the rights granted by it in the Agreement, and that it
has not assigned any claim or cause of action that was or could have been
brought in the Action or in any court. Each Party further represents that, to
the extent any non-party consents are required for the performance of any of its
obligations under the Agreement, it has or shall obtain such consents.

 

10



--------------------------------------------------------------------------------

18.    Counterparts. The Agreement may be executed in any number of counterparts
and by fax or PDF e-mail, each of which when so executed and delivered shall be
deemed an original but all of which together shall constitute the same
instrument and Agreement.

19.    Successors and Assigns. The Agreement shall be binding upon and inure to
the benefit of the Parties and their respective insurers,
predecessors-in-interest, successors-in-interest, parents, subsidiaries,
divisions or affiliated corporations, and past or present directors, officers,
trustees, shareholders, employees, members, partners, associates, agents,
attorneys, representatives, executors, administrators, assigns, principals,
partners, co-venturers and all persons acting through, under or in concert with
them; provided, however, that no Party may assign any of his or its rights or
delegate any of his or its duties under the Agreement without the prior written
consent of the other Parties or, as described in the Agreement, by such assign
being or becoming a Party.

20.    Waiver and Amendment. Any waiver by any Party of a breach of any
provision of the Agreement shall not operate as or be construed to be a waiver
of any other breach of such provision or of any breach of any other provision of
the Agreement. The failure of a Party to insist upon strict adherence to any
term of the Agreement on one or more occasions shall not be considered a waiver
or deprive that Party of the right thereafter to insist upon strict adherence to
that term or any other term of the Agreement. The Agreement may be amended only
by a written document signed by all Parties.

21.    Severability. If, after the date hereof, any provision of the Agreement
is held to be illegal, invalid or unenforceable under present or future laws,
each such provision shall be fully severable and will not affect the legality of
the entire agreement or any other terms in the Agreement. In lieu thereof, there
shall be added a provision as similar in terms to each such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.

22.    Construction. The Agreement has been negotiated at arm’s length and each
Party to the Agreement has been represented by legal counsel. Accordingly, the
rule of law or legal decisions that would require the interpretation of any
ambiguities in the Agreement against the Party drafting it is not applicable and
is therefore waived.

23.    Default, Breach, Specific Performance. The Parties acknowledge and agree
that irreparable injury to the other Parties would occur in the event any of the
provisions of the Agreement were not performed in accordance with their specific
terms or were otherwise breached, and that money damages for such injury would
be an inadequate remedy for any breach of the Agreement. It is accordingly
agreed that any Party shall be entitled to specific enforcement of, and
injunctive relief to prevent any violation of, the terms of the Agreement. The
remedy of specific performance shall be in addition to, and in no way shall
preclude, any possible remedies at law. In the event the Company breaches,
violates, or defaults on its obligations and agreements under the Agreement or
if the Effective Date does not occur within ninety (90) days of the execution of
the Agreement, the Action shall be restored to the calendar.

 

11



--------------------------------------------------------------------------------

Without limiting the provisions of the Indentures, if the Trustee brings an
action against the Company based upon a default, breach, or violation of the
Agreement, or otherwise takes steps or actions to enforce the Agreement as a
result of a breach, violation, or default of the Agreement by the Company, the
Trustee shall be entitled to payment of all reasonable expenses, costs, and
charges, including attorneys’ and professional fees and expenses, and the
Company shall promptly pay such expenses, costs, and charges. For the avoidance
of doubt, the Trustee shall not be entitled to enforce the Agreement on behalf
of any Holder Plaintiff, and shall not be entitled to payment of expenses,
costs, or charges, including attorneys’ and professional fees and expenses,
incurred by or on behalf of any Holder Plaintiff.

24.    Headings. The paragraph headings contained in the Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of the Agreement.

25.    Survival of Representations. All representations, warranties and
agreements made in the Agreement shall survive indefinitely.

26.    Choice of Law. The Agreement and the respective rights and obligations of
the Parties in respect of the Agreement shall be governed by, and shall be
determined under, the laws of the State of Delaware without regard to that
state’s choice of law principles.

27.    Indentures Remain in Full Force and Effect. The Agreement shall not
alter, impair, or affect the Indentures, and all terms, conditions, and
provisions of the Indentures remain in full force and effect. Nothing contained
in the Agreement shall limit or restrict the Trustee’s powers and rights under
the Indentures or otherwise affect its ability or the ability of holders of the
Notes to enforce the terms of the Indentures.

28.    Mandatory Forum Clause. Any action involving the Agreement shall be
brought and maintained solely in a court of the State of Delaware or a federal
court sitting in the State of Delaware. The Parties: (i) irrevocably and
unconditionally consent and submit to the in personam jurisdiction of such
courts in any such action; (ii) consent to service of process by registered mail
made upon such Party and/or such Party’s agent; and (iii) waive any objection to
venue in any such Delaware court and a claim that any such Delaware court is an
inconvenient forum.

[SIGNATURE PAGE FOLLOWS]

 

12



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, IN ITS CAPACITY AS INDENTURE TRUSTEE
UNDER THE INDENTURES

 

By:

 

/s/ James R. Lewis

    

Date: October 6, 2017

Name:

  James R. Lewis     

Title:

  Vice President     

By:

 

/s/ Andrew I. Silfen

       Andrew I. Silfen     

ARENT FOX LLP

1675 Broadway

New York, NY 10019-5820

Tel:    (212) 484-3900

Fax:   (212) 484-3990

Email: silfen.andrew@arentfox.com

Attorneys for Plaintiff Wells Fargo Bank, National Association, in its capacity
as Indenture Trustee under the Indentures

WOLVERINE FLAGSHIP FUND TRADING LIMITED

 

By:  

/s/ Kenneth L. Nadel

    

Date: October 6, 2017

Name:   Kenneth L. Nadel      Title:   Authorized Signatory     

1992 MSF INTERNATIONAL LTD

By: Highbridge Capital Management, LLC, as trading manager and not in its
individual capacity

 

By:  

/s/ Jason Hempel

    

Date: October 6, 2017

Name:   Jason Hempel      Title:   Managing Director     

 

13



--------------------------------------------------------------------------------

1992 TACTICAL CREDIT MASTER FUND, L.P.

By: Highbridge Capital Management, LLC, as trading manager and not in its
individual capacity

 

By:  

/s/ Jason Hempel

    

Date: October 6, 2017

Name:  

Jason Hempel

     Title:  

Managing Director

     By:  

/s/ Scott M. Berman

     Scott M. Berman     

Philippe Adler

FRIEDMAN KAPLAN

SEILER & ADELMAN LLP

7 Times Square

New York, NY 10036-6516

Attorneys for Plaintiffs

MERRIMACK PHARMACEUTICALS, INC.

 

By  

/s/ Jeffrey A. Munsie

    

Date: October 6, 2017

Name:   Jeffrey A. Munsie      Title:   General Counsel, Head of Corporate
Operations, and Secretary      By  

/s/ Joseph O. Larkin

     Anthony W. Clark      Joseph O. Larkin     

Matthew P. Majarian

Skadden, Arps, Slate, Meagher & Flom LLP

One Rodney Square

P.O. Box 636

Wilmington, DE 19899-0636

Attorneys for Merrimack Pharmaceuticals, Inc.

 

14



--------------------------------------------------------------------------------

EXHIBIT A



--------------------------------------------------------------------------------

WIRE INSTRUCTIONS:

ARENT FOX LLP

Bank:

ABA #:

SWIFT:

Acct:     

Acct. #

Reference:



--------------------------------------------------------------------------------

EXHIBIT B



--------------------------------------------------------------------------------

WIRE INSTRUCTIONS:

FRIEDMAN KAPLAN SEILER & ADELMAN LLP

Bank:

ABA #:

SWIFT:

Acct:     

Acct. #

Additional Instructions:



--------------------------------------------------------------------------------

EXHIBIT C



--------------------------------------------------------------------------------

WIRE INSTRUCTIONS:

1992 MSF INTERNATIONAL AND 1992 TACTICAL CREDIT MASTER FUND

Bank:

ABA #:

SWIFT:

Acct:     

Acct. #



--------------------------------------------------------------------------------

EXHIBIT D



--------------------------------------------------------------------------------

WIRE INSTRUCTIONS:

WOLVERINE FLAGSHIP FUND TRADING LIMITED

Bank:

ABA #:

SWIFT:

1st Beneficiary Acct.:     

1st Beneficiary Acct. #

2nd Beneficiary Acct.:     

2nd Beneficiary Acct. #



--------------------------------------------------------------------------------

EXHIBIT E



--------------------------------------------------------------------------------

IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Indenture Trustee for Merrimack
Pharmaceuticals, Inc. 4.50% Convertible Senior Notes due 2020, WOLVERINE
FLAGSHIP FUND TRADING LIMITED, 1992 MSF INTERNATIONAL LTD., and 1992 TACTICAL
CREDIT MASTER FUND, L.P.

 

Plaintiffs,

 

v.

 

MERRIMACK PHARMACEUTICALS, INC.,

 

Defendant.

    




































)


)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

 


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

C.A. No. 2017-0199-JTL

 

STIPULATION AND [PROPOSED] ORDER OF DISMISSAL

PURSUANT TO COURT OF CHANCERY RULE 41

WHEREAS, Plaintiffs and Merrimack Pharmaceuticals, Inc. entered into a
Stipulation and Agreement of Settlement and Release (the “Agreement”); and

WHEREAS, as part of the Agreement, (i) Plaintiffs Wolverine Flagship Fund
Trading Limited, 1992 MSF International Ltd. and 1992 Tactical Credit Master
Fund, L.P. (collectively, the “Noteholders”) agreed to dismiss this action with
prejudice and (ii) Plaintiff Wells Fargo Bank, National Association (the
“Trustee”) agreed to dismiss this action without prejudice after Merrimack has
paid all holders of Merrimack 4.50% Convertible Senior Notes due 2020 (the
“Notes”) that choose to participate in Merrimack’s offering to acquire the
Notes, pursuant to the terms of that offering.



--------------------------------------------------------------------------------

NOW, THEREFORE, IT IS HEREBY STIPULATED, AGREED, AND ORDERED this     th day of
October, 2017, pursuant to Court of Chancery Rule 41(a)(1)(ii) and the terms of
the Agreement, and subject to the Court’s approval, that the Action, including
all claims and defenses asserted herein, is dismissed with prejudice with
respect to the Noteholders only.

 

/s/ John P. DiTomo                                

John P. DiTomo (#4850)

Glenn R. McGillivray (#6057)

MORRIS, NICHOLS, ARSHT & TUNNELL LLP

1201 North Market Street

Wilmington, DE 19801

(302) 658-9200

Attorneys for Plaintiffs

 

OF COUNSEL:

 

Scott M. Berman

Philippe Adler

FRIEDMAN KAPLAN
SEILER & ADELMAN LLP

7 Times Square

New York, NY 10036-6516

    Attorneys for Plaintiffs

  

/s/ Anthony W. Clark                                

Anthony W. Clark (#2051)

Joseph O. Larkin (#4883)

Matthew P. Majarian (#5696)
Skadden, Arps, Slate, Meagher & Flom LLP
One Rodney Square

P.O. Box 636

Wilmington, DE 19899-0636
Attorneys for Merrimack Pharmaceuticals, Inc.

 

OF COUNSEL:

 

Christopher G. Clark

SKADDEN, ARPS, SLATE,

    MEAGHER & FLOM LLP

500 Boylston Street
Boston, Massachusetts 02116
(617) 573-4800



--------------------------------------------------------------------------------

Andrew I. Silfen

ARENT FOX LLP

1675 Broadway

New York, NY 10019-5820

Tel:    (212) 484-3900
Fax:   (212) 484-3990

Email: silfen.andrew@arentfox.com

 

Jackson D. Toof

ARENT FOX LLP

1717 K Street, N.W.

Washington, D.C. 2000636

Tel:    (202) 857-6000

Fax:   (202) 857-6395

Email: toof.jackson@arentfox.com

    Attorneys for Plaintiff Wells Fargo

    Bank, National Association, solely

    in its capacity as Indenture

    Trustee under the Indenture

SO ORDERED this      day of October, 2017.

 

                                                                  

Vice Chancellor J. Travis Laster



--------------------------------------------------------------------------------

EXHIBIT F



--------------------------------------------------------------------------------

IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Indenture Trustee for Merrimack
Pharmaceuticals, Inc. 4.50% Convertible Senior Notes due 2020, WOLVERINE
FLAGSHIP FUND TRADING LIMITED, 1992 MSF INTERNATIONAL LTD., and 1992 TACTICAL
CREDIT MASTER FUND, L.P.

 

Plaintiffs,

 

v.

 

MERRIMACK PHARMACEUTICALS, INC.,

 

Defendant.

    




































)


)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

 


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

C.A. No. 2017-0199-JTL

 

STIPULATION AND [PROPOSED] ORDER OF DISMISSAL

PURSUANT TO COURT OF CHANCERY RULE 41

WHEREAS, Plaintiffs and Merrimack Pharmaceuticals, Inc. entered into a
Stipulation and Agreement of Settlement and Release (the “Agreement”);

WHEREAS, as part of the Agreement, (i) Plaintiffs Wolverine Flagship Fund
Trading Limited, 1992 MSF International Ltd. and 1992 Tactical Credit Master
Fund, L.P. (collectively, the “Noteholders”) agreed to dismiss this action with
prejudice with respect to the Noteholders, and (ii) Plaintiff Wells Fargo Bank,
National Association (the “Trustee”) agreed to dismiss this action without
prejudice after Merrimack has paid all holders of Merrimack 4.50% Convertible
Senior Notes due 2020 (the “Notes”) that choose to participate in Merrimack’s
offering to acquire the Notes, pursuant to the terms of that offering; and



--------------------------------------------------------------------------------

WHEREAS, on October     , 2017, the Court entered the dismissal with prejudice
of the Action with respect to the Noteholders.

NOW, THEREFORE, IT IS HEREBY STIPULATED, AGREED, AND ORDERED this     th day of
October, 2017, pursuant to Court of Chancery Rule 41(a)(1)(ii) and the terms of
the Agreement, and subject to the Court’s approval, that the Action, including
all claims and defenses asserted herein, is dismissed without prejudice with
respect to the Trustee.

 

/s/ John P. DiTomo                            

John P. DiTomo (#4850)

Glenn R. McGillivray (#6057)

MORRIS, NICHOLS, ARSHT & TUNNELL LLP

1201 North Market Street

Wilmington, DE 19801

(302) 658-9200

Attorneys for Plaintiffs

 

OF COUNSEL:

 

Scott M. Berman

Philippe Adler

FRIEDMAN KAPLAN
SEILER & ADELMAN LLP

7 Times Square

New York, NY 10036-6516

    Attorneys for Plaintiffs

  

/s/ Anthony W. Clark                            

Anthony W. Clark (#2051)

Joseph O. Larkin (#4883)

Matthew P. Majarian (#5696)
Skadden, Arps, Slate, Meagher & Flom LLP
One Rodney Square

P.O. Box 636

Wilmington, DE 19899-0636
Attorneys for Merrimack Pharmaceuticals, Inc.

 

OF COUNSEL:

 

Christopher G. Clark

SKADDEN, ARPS, SLATE,

    MEAGHER & FLOM LLP

500 Boylston Street
Boston, Massachusetts 02116
(617) 573-4800



--------------------------------------------------------------------------------

Andrew I. Silfen

ARENT FOX LLP

1675 Broadway

New York, NY 10019-5820

Tel:    (212) 484-3900
Fax:   (212) 484-3990

Email: silfen.andrew@arentfox.com

 

Jackson D. Toof

ARENT FOX LLP

1717 K Street, N.W.

Washington, D.C. 2000636

Tel:    (202) 857-6000

Fax:   (202) 857-6395

Email: toof.jackson@arentfox.com

    Attorneys for Plaintiff Wells Fargo

    Bank, National Association, solely

    in its capacity as Indenture

    Trustee under the Indenture

SO ORDERED this      day of October, 2017.

 

                                                                      

Vice Chancellor J. Travis Laster